DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 01/19/2021, in which Claim(s) 1-2, 4-12 and 14-20 are presented for examination. Claim(s) 1-2, 4, 7, 9-10, 12, 15, and 17 are amended. Claim(s) 3 and 13 are cancelled. No claim(s) are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-7, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan Saravanan (US 2017/0118209 A1) in view of Koster et al. (US 2020/0106885 A1).
Regarding Claim 1, Saravanan discloses A method comprising: 
receiving, by a computing device and from a user device, a communication ([0040], “The process may initiate with consumer 202 send an authentication request”, [0068], “The server at identity provider 206 may receive an authentication request from relying party 204”, “The authentication request may be sent from a server at relying party 204 when, for example, consumer 202 has attempting to obtain access to an account”, [0069], “retrieve at least a portion, for example, a video frame, of a video stream feed (304). The video stream feed may accompany the authentication request”, “The video stream feed may originate from a video camera on a computing device of consumer 202”); and 
requesting, from the user device, additional identification information ([0054], “identity provider 206 may request the consumer 202 to provide a second gesture response”, “The additional verifications may increase a confidence level that consumer 202 is indeed alive”, [0092], “The user device may receive at least one additional request”).  
Saravanan does not explicitly teach but Koster teaches
determining a communication profile of a user associated with the user device ([0022], “analyzes the audio stream to identify an applicable device signature, caller profile”), wherein the communication profile of the user comprises at least one linguistic feature of text associated with the user, wherein the at least one linguistic feature comprises one or more of: an average word count, an average number of sentences, an average sentence length, an identification of an abbreviation of a word, an average number of a type of punctuation, or a number of pictograms ([0013], “voice characterization data that could be included in the caller profile”, [0039], “The voice analysis tool 320 preferably includes a voice to text transcription tool 330 that transcribes the audio stream to text in near real-time”, “A caller who uses too many black list words in his or her conversation”);
comparing a portion of the communication to the communication profile of the user ([0049], “compare the voice data in the current audio stream with the caller profiles”);
determining, based on the comparing, an author confidence value indicating a likelihood that the user caused the user device to provide the communication ([0049], “compare the voice data in the current audio stream with the caller profiles in the caller profile database, and when there is a match above some defined threshold (i.e. an author confidence value), such as 80%, the logged caller profile is applied to this caller”).
Saravanan and Koster are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to receive a communication from a user device and request additional information (as disclosed by Saravanan) based on a confidence value determined by the comparing the communication to the user profile (as taught by Koster). The motivation/suggestion would have been to apply past learning to a new call for improving user identification (Koster, [0049-0050]).

Regarding Claim 2, the combined teaching of Saravanan and Koster teaches processing, by the computing device, a plurality of training responses from the user; and generating the communication profile based on the plurality of training responses (Saravanan, [0061], “identity provider 206 may request consumer 202 to register a biometric. The biometric may include, for example, a facial biometric, a finger-print, a palm-print, an iris scan, a retina scan”, “The computing device may initially transmit a capture frame to server at identity provider 206. This captured frame may be stored at identity provider 206 as biometric information identifying consumer 202” as the user profile, [0068], “The server at identity provider 206”).

Regarding Claim 4, the combined teaching of Saravanan and Koster teaches wherein the comparing the portion of the communication to the communication profile comprises: determining a word count of the portion of the communication and comparing the word count of the portion to an average word count indicated by the communication profile (Koster, [0039], “The voice analysis tool 320 preferably includes a voice to text transcription tool 330 that transcribes the audio stream to text”, “compares the text of the transcription to a key word list”, “A caller who uses too many black list words in his or her conversation, for example”).

Regarding Claim 5, the combined teaching of Saravanan and Koster teaches wherein the communication is received during a communication session and the comparing the portion of the communication to the communication profile of the user occurs during the communication session (Saravanan, [0047], “the biometric submitted by the consumer on-line is fresh and live”, [0069], “The video stream feed accompany the authentication request”, “The video stream feed may originate from a video camera on a computing device of consumer 202”, therefore the comparing below occurs during the communication, [0049], “The server at identity provider 206 may then compare the retrieved facial biometric with biometric identity data of consumer 202. The biometric identity data of consumer 202 may be pre-stored at the server at identity provider”).

Regarding Claim 6, the combined teaching of Saravanan and Koster teaches receiving, from the user device, the additional identification information (Saravanan, [0054], “identity provider 206 may request the consumer 202 to provide a second gesture response”, “The additional verifications may increase a confidence level that consumer 202 is indeed alive”, [0092], “The user device may receive at least one additional request”); and terminating, based on the author confidence value and the additional identification information, the communication session ([Koster, [0021], “when the caller's session will be terminated”, [0049], “some defined threshold, such as 80%”).

Regarding Claim 7, the combined teaching of Saravanan and Koster teaches associating, with the user, a user profile comprising at least one previous interaction with the user device (Saravanan, [0036], “interaction among a financial institution customer… to authenticate a user based on a biometric identity of the user”, i.e. user profile with previous interaction); and
providing, to the user device, an indication of the at least one previous interaction with the user device (Saravanan, [0036], “interaction among a financial institution customer”),
wherein the additional identification information comprises a verification of the at least one previous interaction with the user device (Saravanan, [0036], “interaction among a financial institution customer, a financial institution, and a third-party biometric verification service to authenticate a user based on a biometric identity of the user according to some implementations (i.e. previous interaction)”, [0054], “identity provider 206 may request the consumer 202 to provide a second gesture response”, “The additional verifications may increase a confidence level that consumer 202 is indeed alive”).  

Regarding Claim 9, the combined teaching of Saravanan and Koster teaches receiving, by the computing device, a second communication; verifying that second communication is associated with the user (Saravanan, [0054], “identity provider 206 may request the consumer 202 to provide a second gesture response”, “The additional verifications may increase a confidence level that consumer 202 is indeed alive”); 
processing the second communication to obtain a linguistic feature of the second communication; and updating, based on the linguistic feature of the second communication, the communication profile of the user (Saravanan, [0035], “authenticate biometric data presented the user on-line. Such biometric data may include…voice characteristics (i.e. a linguistic feature of the second communication)”, server at identity provider 206”).  

Regarding Claim 10, Saravanan teaches A method comprising:    
receiving, by a computing device and from a user device, a request to initiate a communication session, wherein the request comprises an identification of a user ([0040], “The process may initiate with consumer 202 send an authentication request”, [0058], “When the consumer submits the authentication request, the consumer may also choose to a verified presence login for biometric authentication” as the request comprises an identification of a user, [0068], “The server at identity provider 206 may receive an authentication request from relying party 204); and 
requesting, during the communication session, additional identification information from the user ([0054], “identity provider 206 may request the consumer 202 to provide a second gesture response”, “The additional verifications may increase a confidence level that consumer 202 is indeed alive”, [0092], “The user device may receive at least one additional request”).
Saravanan does not explicitly teach but Koster teaches
determining, during the communication session, a linguistic feature of communications from the user device ([0022], “analyzes the audio stream to identify an applicable device signature, caller profile”, [0013], “voice characterization data that could be included in the caller profile”, [0039], “The voice analysis tool 320 preferably includes a voice to text transcription tool 330 that transcribes the audio stream to text in near real-time”); 
comparing the linguistic feature of the communications to a corresponding linguistic feature of a textual linguistic profile associated with the user ([0049], “compare the voice data in the current audio stream with the caller profiles”); 
determining, based on the comparing, an author confidence value ([0049], “compare the voice data in the current audio stream with the caller profiles in the caller profile database, and when there is a match above some defined threshold (i.e. an author confidence value)”).
Saravanan and Koster are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to receive a communication from a user device and request additional information (as disclosed by Saravanan) based on a confidence value determined by the comparing the communication to the user profile (as taught by Koster). The motivation/suggestion would have been to apply past learning to a new call for improving user identification (Koster, [0049-0050]).

Regarding Claim 11, the combined teaching of Saravanan and Koster teaches wherein the author confidence value indicates a likelihood percentage that the user provided the communications (Koster, [0049], “compare the voice data in the current audio stream with the caller profiles in the caller profile database, and when there is a match above some defined threshold (i.e. an author confidence value), such as 80%, the logged caller profile is applied to this caller”).

Regarding Claim 12, the combined teaching of Saravanan and Koster teaches requesting, from the user device, the communications, wherein the communications comprise a plurality of words; analyzing the plurality of words  to identify the linguistic feature of the communications; and updating, based on the linguistic feature of the communications, the textual linguistic profile (Koster, [0039], “The voice analysis tool 320 preferably includes a voice to text transcription tool 330 that transcribes the audio stream to text”, “compares the text of the transcription to a key word list”, “A caller who uses too many black list words in his or her conversation, for example”, [0047], “the audio stream may be modified based on recognized text or context in the audio stream. The caller profile … are updated”).

Regarding Claim 17, Saravanan teaches A method comprising: 
storing, in a database and for a plurality of users of a communication network, a plurality of user communication profiles ([0034], “Identity data in some databases… As connectivity becomes ubiquitous and as more identity databases become available on accessible platforms”, [0035], “authenticating a user based on a biometric identity of the user… voice characteristics”, [0066], “a database for a number of consumers”); 
receiving, from a user device associated with a first user of the plurality of users, a communication ([0040], “The process may initiate with consumer 202 send an authentication request”, [0068], “The authentication request may be sent from a server at relying party 204 when, for example, consumer 202 has attempting to obtain access to an account”, [0069], “retrieve at least a portion, for example, a video frame, of video stream feed may accompany the authentication request”, “The video stream feed may originate from a video camera on a computing device of consumer 202”); and 
initiating at least one security procedure to obtain additional identification information of the first user ([0054], “identity provider 206 may request the consumer 202 to provide a second gesture response”, “The additional verifications may increase a confidence level that consumer 202 is indeed alive”, [0092], “The user device may receive at least one additional request”).    
Saravanan does not explicitly teach but Koster teaches wherein each user communication profile, of the plurality of user communication profiles, indicates linguistic tendency information of text associated with a corresponding user ([0005], “a database of caller profiles”, [0013], “voice characterization data that could be included in the caller profile”, [0039], “The voice analysis tool 320 preferably includes a voice to text transcription tool 330 that transcribes the audio stream to text in near real-time”);
accessing, from the database, a user communication profile, from the plurality of user communication profiles, associated with the first user ([0022], “analyzes the audio stream to identify an applicable device signature, caller profile”); 
determining a linguistic feature of the communication ([0013], “voice characterization data that could be included in the caller profile”, [0039], “The voice analysis tool 320 preferably includes a voice to text transcription tool 330 that transcribes the audio stream to text in near real-time”); 
determining, based on the user communication profile and further based on a comparison between the linguistic feature of the communication and linguistic tendency information of text associated with the first user, an author confidence value indicating a likelihood that the first user provided the communication ([0049], “compare the voice data in the current audio stream with the caller profiles in the caller profile database, and when there is a match above some defined threshold (i.e. an author confidence value), such as 80%, the logged caller profile is applied to this caller”).
Saravanan and Koster are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to receive a communication from a user device and request additional information (as disclosed by Saravanan) based on a confidence value determined by the comparing the communication to the user profile (as taught by Koster). The motivation/suggestion would have been to apply past learning to a new call for improving user identification (Koster, [0049-0050]).

Regarding Claim 18, the combined teaching of Saravanan and Koster teaches wherein the communication is an audio-based communication and the user communication profile comprises audio linguistic information of the first user (Koster, [0013], “voice characterization data that could be included in the caller profile”, [0022], “analyzes the audio stream to identify an applicable device signature, caller profile”, [0039], “The voice analysis tool 320 preferably includes a voice to text transcription tool 330 that transcribes the audio stream to text”).

Regarding Claim 19, the combined teaching of Saravanan and Koster teaches wherein the communication is a text-based communication and the user communication profile comprises text-based linguistic information of the first user (Saravanan, [0035], “a user name and password (as a text-based communication) may be required for logging into an account” and analyze if the username and password matches (as the linguistic information) to authenticate the user).

Regarding Claim 20, the combined teaching of Saravanan and Koster teaches wherein the author confidence value comprises a percentage value indicating the likelihood that the first user provided the communication (Koster, [0049], “compare the voice data in the current audio stream with the caller profiles in the caller profile database, and when there is a match above some defined threshold (i.e. an author confidence value), such as 80%, the logged caller profile is applied to this caller”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan Saravanan (US 2017/0118209 A1) in view of Koster et al. (US 2020/0106885 A1) further in view of Rogynskyy et al. (US 2019/0361910 A1).
Regarding Claim 8, the combined teaching of Saravanan and Koster does not explicitly teach but Rogynskyy teaches wherein the at least one previous interaction comprises at least one of: a call history, an Internet history, a purchased program, or a viewed program ([0048], “electronic activity can include any type of electronic communication that can be stored or logged. Examples of electronic activity can include electronic mail messages, telephone calls, calendar invitations, social media messages, mobile application messages, instant messages, cellular messages such as SMS, MMS, among others, as well as electronic records of any other activity, such as digital content, such as files, photographs, screenshots, browser history, internet activity, shared documents, among others”).
Saravanan, Koster and Rogynskyy are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rogynskyy with the combined teaching of Saravanan and Koster. The motivation/suggestion would have been to automatically match, link, or otherwise associate electronic activities with one or more record objects (Rogynskyy, Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan Saravanan (US 2017/0118209 A1) in view of Koster et al. (US 2020/0106885 A1) further in view of Wang et al. (US 2014/0108799 A1).
Regarding Claim 14, the combined teaching of Saravanan and Koster teaches wherein the identification of the user comprises a user device sending the request (Saravanan, [0011], “the user device”, [0040], “The process may initiate with consumer 202 send an authentication request”).
The combined teaching of Saravanan and Koster does not explicitly teach but Wang teaches a media access control address associated with the user device 
Saravanan, Koster and Wang are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the user sending a request from the user device (as taught by the combined teaching of Saravanan and Koster) wherein a media access control address associated with the user device (as taught by Wang). The motivation/suggestion would have been to authenticate the user device (Wang, [0039]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan Saravanan (US 2017/0118209 A1) in view of Koster et al. (US 2020/0106885 A1) further in view of Alexander Kariman (US 2018/0032612 A1).
Regarding Claim 15, the combined teaching of Saravanan and Koster does not explicitly teach but Kariman teaches causing, on a display device, display of a fraud detection graph indicating the author confidence value during the communication session (Fig. 7 Query interface 115 and Information Presentation Interface 116 display the fraud detection graph, [0107], “Such audio analysis system may be further configured to determine a confidence level for the matched audio data and textual data” of the user).
Saravanan, Koster and Kariman are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan Saravanan (US 2017/0118209 A1) in view of Koster et al. (US 2020/0106885 A1) further in view of Lucas J. Myslinski (US 2015/0248619 A1).
Regarding Claim 16, the combined teaching of Saravanan and Koster teaches comparing the author confidence value to a threshold value (Saravanan, [0007], “comparing the scored matching degree (as the author confidence value) to a pre-determined threshold”) and identity fraud (Saravanan, [0003], “identity fraud”).
The combined teaching of Saravanan and Koster does not explicitly teach but Myslinski teaches causing display of an alert of potential fraud ([0040], “displaying text, highlighting, underlining, color effects, a visual or audible alert”).
Saravanan, Koster and Myslinski are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to identify a identity fraud by comparing the confidence level to the threshold and based on the comparing (as taught by the combined teaching of Saravanan and Koster) display an alert of potential fraud (as taught by Myslinski) accordingly. The motivation/suggestion would have been to fact check the information efficiently and/or provides a status of the information (Myslinski, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497